DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al. (WO 2012/090786 A1).
In re claim 1, Bessho et al. shows (figs. 7, 8) an optoelectronic semiconductor component comprising: a primary light source comprising a carrier (101) and a semiconductor layer sequence (118) mounted thereon and configured to generate primary light, and at least one conversion unit (124, 125) of at least one semiconductor material adapted to convert the primary light into at least one secondary light, wherein the semiconductor layer sequence and the converter unit are separate elements, the semiconductor layer sequence comprises a plurality of pixels, the pixels are configured to be controlled electrically independently of each other, the carrier comprises a plurality of control units configured to drive the pixels, all pixels of a first group are free of a conversion unit (see the captured image below), and the pixels of the first group are configured to emit the primary light, all pixels of a second group of pixels comprise exactly one conversion unit each, and the pixels of the second group are configured to emit the at least one secondary light, a plurality of pixels from the first group and the second group are combined to form a display area that is adjustable to emit light of different colors, and a light path between the carrier and a light-exit side of the conversion unit facing away from the carrier is free of organic materials (read the captured paragraphs below) (the sealing layer 112, between the light emitter 118 and the conversion unit 124, 125, is inorganic).

    PNG
    media_image1.png
    547
    835
    media_image1.png
    Greyscale




Since the translation of Bessho et al. does not include paragraph numbers and line numbers, a copy of the relevant sections of the translation is made below.

    PNG
    media_image2.png
    146
    902
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    892
    media_image3.png
    Greyscale

In re claims 2-12, Bessho et al. discloses the remaining elements of the claims.
In re claim 14, Bessho et al. shows (figs. 7, 8) an optoelectronic semiconductor component comprising: a primary light source comprising a carrier (101) and a semiconductor layer sequence (118) mounted thereon that generate primary light, and at least one conversion unit (124, 125) of at least one semiconductor material adapted to convert the primary light into at least one secondary light, wherein the semiconductor layer sequence and the conversion unit are produced separately from each other and are not grown together, the semiconductor layer sequence is structured into a plurality of pixels that can be controlled electrically independently of each other, the carrier comprises a plurality of control units that drive the pixels (read the paragraphs from the translation that have been provided above), no conversion unit is assigned to some of the pixels so that selected pixels emit the primary light, and exactly one conversion unit each is assigned to remaining pixels (see the annotated figure 7 above), a plurality of pixels emitting different colors are combined to form a display area that is adjustable to emit light of different colors, and a light path between the carrier and a light-exit side of the conversion unit facing away from the carrier is free of organic materials (read the captured paragraphs above) (the sealing layer 112, between the light emitter 118 and the conversion unit 124, 125, is inorganic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. (WO 2012/090786 A1) as applied to claim 1 above, and further in view of the cited case law.
In re claim 13, Bessho shows all of the elements of the claims except wherein the conversion unit or each of the conversion units have the specified thickness, diameter, or distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to from the components having any desired parameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeya (US Pub. 2019/0206851 A1), Hanawa (CN 1868240 B), and Kelley (WO 2010075177 A2) also disclose various elements pertaining to the optoelectronic device recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815